NO. 12-08-00392-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JAMES LEON JONES,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to engaging in organized criminal activity.  The trial court sentenced
Appellant to imprisonment for twenty years in accordance with a sentencing recommendation
pursuant to a plea bargain agreement.  The plea papers include a written admonishment, signed by
Appellant, in which he was informed that

	[i]f the punishment assessed does not exceed the punishment recommended by the Prosecutor and
agreed to by the Defendant and his attorney, the [t]rial court must give its permission to the Defendant
before he may prosecute an appeal or any matter in the case, except for those matters raised by written
motions filed prior to trial[.]

Appellant also signed a written waiver of his right to appeal.  We have received the trial court's
certification showing that Appellant waived his right to appeal. (1) See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  The clerk's record supports the trial court's
certification.  See Greenwell v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 



2005); Dears v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005).  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered November 26, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.






























(DO NOT PUBLISH)
1.  Although this was also a plea bargain case, the trial court did not note that fact on its certification.